     Case 1:19-cv-00597 Document 10 Filed 11/21/19 Page 1 of 2 PageID #: 144



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

JAMES E. GRAHAM II; DENNIS ADKINS;
ROGER WRISTON; and DAVID B. POLK;
on behalf of themselves and
others similarly situated; and
UNITED MINE WORKERS OF AMERICA
INTERNATIONAL UNION,

       Plaintiffs,

v.                                         CIVIL ACTION NO. 1:19-00597

JUSTICE ENERGY CO. INC.;
KEYSTONE SERVICE INDUSTRIES, INC.;
BLUESTONE COAL CORPORATION;
DOUBLE-BONUS COAL CO.; and
SOUTHERN COAL CORPORATION,

       Defendants.

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendants’ Motion for

Extension of Time to File a Reply to Plantiffs’ Response

Opposing Defendants’ Motion to Dismiss.           ECF No. 9.     Defendants

argue that an extension is necessary because of other

professional obligations of defense counsel, and add that

plaintiffs do not oppose the motion.           Defendants seek an

extension to December 4, 2019 to file the Reply.

       For good cause shown, defendants’ motion to continue is

GRANTED, and the deadline for defendants to file and serve a

reply to “Plaintiffs’ Response in Opposition to Defendants’

Motion to Dismiss,” ECF No. 7, is EXTENDED to December 4, 2019.
  Case 1:19-cv-00597 Document 10 Filed 11/21/19 Page 2 of 2 PageID #: 145



     The Clerk is directed to send a copy of this Order to

counsel of record.

     IT IS SO ORDERED this 21st day of November, 2019.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     2
